999 F.2d 502
Embery Jackson McBRIDE, Petitioner-Appellant,v.Bob SHARPE, Warden, Dodge Correctional Institution,Respondent-Appellee.
No. 91-8087.
United States Court of Appeals,Eleventh Circuit.
Aug. 11, 1993.

Charles E. Johnson, III, Berlin & Hodges, Macon, GA, for petitioner-appellant.
Paula K. Smith, Susan V. Boleyn, Atlanta, GA, for respondent-appellee.
Appeal from the United States District Court for the Middle District of Georgia (No. 90-101-COL), J. Robert Elliott, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion January 29, 1993, 11th Cir., 1993, 981 F.2d 1234)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Paul H. Roney has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)